Citation Nr: 1761020	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  15-00 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for coronary artery disease, to include as due to herbicide exposure.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to November 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in September 2016. A transcript from the hearing has been associated with the claims file.


FINDINGS OF FACT

1. The Veteran performed duties in Vietnam and was presumptively exposed to herbicide agents during such service.

 2. The Veteran has a current diagnosis of coronary heart disease and it is presumed that the heart disease resulted from his in-service herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for coronary heart disease are met. 38 U.S.C. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). Specifically, VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf. 38 U.S.C. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion.  38 U.S.C. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). 

Here, the Veteran does not assert that VA violated its duty to notify, that there are any outstanding records that need to be obtained on his behalf, or that the VA examinations he underwent in support of this claim were inadequate. No further notification or assistance is thus necessary.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C. § 1110; 38 C.F.R. § 3.30(a). In order to establish service connection, the evidence must generally show three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In addition to the foregoing service connection principles, 38 C.F.R. § 3.309(e) identifies specific diseases that shall be service-connected for those veterans who were exposed to an herbicide agent during active military, naval, or air service, even in the absence of any record of such disease occurring during service, provided that certain requirements under 38 U.S.C.A. § 1116  and 38 C.F.R. § 3.307(a)(6)(iii) are met, and provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113  and 38 C.F.R. § 3.307(d) are also satisfied. The diseases listed under 38 C.F.R. § 3.309(e) include ischemic heart disease, including coronary artery disease.  Subject to the foregoing, and absent affirmative evidence to the contrary, there is an additional presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975). 38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b).

Analysis

The Veteran has a medical history of myocardial infarction (heart attack) in August 2001 and on-going treatment for a cardiovascular condition.  In April 2011, the Veteran was diagnosed with coronary artery disease and was treated with a regimen of medication, diet, and exercise.

The Veteran has stated that he served on board the U.S.S. Richard Edwards between April 1964 and November 1966, and on board the U.S.S. Josephus Daniels from July 1970 until 1972.  See Letter from Veteran dated June 20, 2012.  The Veteran asserts in his correspondence and hearing testimony that he was serving on board the U.S.S. Josephus Daniels while it was anchored in Da Nang Harbor, Vietnam, and that he was on land for approximately six to eight hours during this time.

According to the Veteran, he was assigned the military occupational specialty (MOS) of Personnelman at that time.  The Veteran asserts that while in transit in a helicopter, his vehicle landed in Vietnam for refueling.  Hence, the Veteran asserts, he had boots on the ground Vietnam service from which he should be presumed as having been exposed to herbicides.

Consistent with the Veteran's assertions and testimony, service personnel records show that the Veteran did have documented service on board the U.S.S. Josephus Daniels, and that he performed duties as a Personnelman.  Ship's logs chronicling the activities of the U.S.S. Josephus Daniels from show that the ship was performing regular patrols between Subic Bay, Philippines, and the Gulf of Tonkin.  Service department records do not contain any evidence showing specifically that the Veteran set foot on Vietnam soil. In that regard, the ship's logs from the U.S.S. Josephus Daniels contain no reference to the Veteran or any crew members being sent ashore; nonetheless, the Board notes that such information is not normally recorded in ship's log records. 

The Veteran's assertions that he was sent ashore in Vietnam are consistent with ship's records and service department records that show that the Veteran served in the waters surrounding Vietnam. The evidence in the record tends to corroborate the Veteran's assertions, and does nothing to directly refute them.  As such, the Board finds that the weight of the evidence favors the conclusion that the Veteran did perform duties within Vietnam.

In summary, the evidence shows that the Veteran served in Vietnam and he may be presumed as having been exposed to herbicides during such service. There is no evidence in the record that contradicts that presumption. The evidence shows further that the Veteran suffered a myocardial infarction in August 2001, and has been treated for a diagnosis of coronary artery disease since then. Here, the Veteran's coronary artery disease is presumed as having resulted from his in-service herbicide exposure, and there is no medical opinion or other evidence in the record that refutes that presumption.  According, the Veteran is entitled to service connection for coronary artery disease on a presumptive basis. 38 C.F.R. §§ 3.102, 3.307(a)(6), 3.309(e).


ORDER

Entitlement to service connection for coronary artery disease is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


